ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Technologists, Inc.                          )      ASBCA Nos. 58749, 58836, 58837
                                             )
Under Contract Nos. W917PM-07-C-0014 )
                    W917PM-07-D-0016 )
                    W917PM-09-D-0005 )

APPEARANCES FOR THE APPELLANT:                      Michael H. Payne, Esq.
                                                    Amy M. Kirby, Esq.
                                                     Cohen Seglias Pallas Greenhall & Furman, P.C
                                                     Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    James D. Stephens, Esq.
                                                    Michael A. Rea, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 4 February 2016


                                                 ~~
                                                 TI~CILM
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58749, 58836, 58837, Appeals of
Technologists, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals